DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS, see IDSs filed 3/23/2020, have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper filed of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this Office Action. 

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] recites several related applications which have now matured into patents the paragraph should be updated include the issued patent numbers.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9, 11, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 7,869,874. Regarding claim 1-3, although the claims at issue are not identical, they are not patentably distinct from each other because both claims in the instant application and patent recite almost identical method steps including artificially pacing the atrium, where the artificial pacing includes delivery excitatory stimulation to the atrium which cause the atrium to contact against a closed heart valve associated with the atrium such that the contraction distends the atrium causing the atrium to release natriuretic peptides resulting in a therapeutic effect of reducing/limiting at least vasoconstriction or sodium retention. The method steps recited within the instant application are more generic, i.e. do not recite the period being between an end of an atrial refractory period and an end of a , although the claims at issue are not identical, they are not patentably distinct from each other because both claims in the instant application and patent recite almost identical method steps including artificially pacing the atrium, where the artificial pacing includes delivery excitatory stimulation to the atrium during a period being between an end of an atrial refractory period and an end of a ventricular refractory period, which cause the atrium to contact against a closed heart valve associated with the atrium such that the contraction distends the atrium causing the atrium to release natriuretic peptides resulting in a therapeutic effect of reducing/limiting at least vasoconstriction or sodium retention. Therefore claim 4 within U.S. Patent No. 7,869,874 fully anticipates the claimed subject matter within claim 11 of the instant application and any patent to the instant application would improperly extend the right to exclude granted by U.S. Patent No. 7,869,874 should it issue as a patent after U.S. Patent No. 7,869,874, see MPEP 804.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,427,586. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims in the instant application and patent recite a method of delivering excitatory stimulation to .
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,596,380. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims in the instant application and patent recite at least one electrically conductive lead connected to a heart of a patient to deliver electrical signals to deliver excitatory stimulation to the heart, wherein the excitatory stimulation  is configured to cause atrium to contact against a closed heart valve after the closed heart valve has stopped blood flow from the atrium to a ventricle associated with the atrium such that the contraction distends the atrium with blood causing the atrium  resulting in increased secretion of an atrial hormone that reduces vasoconstriction and/or sodium retention. The method steps recited within the instant application are more generic, i.e. do not recite the lead being connected to a programmable pacemaker, than the claims within U.S. Patent No. 10,596,380. The examiner takes the position that at the time of the invention it would have been considered obvious to one having ordinary skill in the art to connect the lead to a programmable pacemaker as an apparatus for carrying out the method steps defined by the claim19 within the instant application. Therefore, claim 19 within the instant application is an obvious variant thereof of claim  1 within U.S. Patent No. 10,596,380, see MPEP 804.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,427,586. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims in the instant application and patent recite a method of delivering excitatory stimulation to the heart, wherein the excitatory stimulation  is configured to cause atrium to contract against a closed heart valve such that the contraction distends the atrium with blood causing the atrium  resulting in increased secretion of an atrial hormone that causes the therapeutic effect of reduction in vasoconstriction and/or sodium retention. The method steps recited within the instant application are more generic, i.e. do not recite the period being between an end of an atrial refractory period and an end of a ventricular refractory period, the contraction causing a pressure rise, stress of muscle of the wall of the atria, than the species claims recited within U.S. Patent No. 9,427,586. The species claims within U.S. Patent No. 9,427,586 anticipate the claimed genus in the instant application, therefore a patent to the genus would improperly extend the right to exclude granted by a patent to the species should the genus issue as a patent after the species, see MPEP 804.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,596,380. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims in the instant application and patent recite at least one electrically conductive lead connected to a heart of a patient to deliver electrical signals to deliver excitatory stimulation to the heart, wherein the excitatory stimulation is configured to cause atrium to contact against a closed heart valve after the closed heart valve has stopped blood flow from the atrium to a ventricle associated with the atrium such that the contraction distends the atrium with blood causing the atrium  resulting in increased secretion of an atrial hormone that reduces vasoconstriction and/or sodium retention. The claims within the instant application are more generic, i.e. do not recite the lead being connected to a programmable pacemaker. The examiner takes the position that at the time of the invention it would have been considered obvious to one having ordinary skill in the art to connect the lead to a programmable pacemaker as an apparatus for carrying out the method steps defined by claim 20 within the instant application. Therefore, claim 20 .

Allowable Subject Matter
Claims 7-8, 10,12-14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L GHAND/Examiner, Art Unit 3792